UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 18, 2011 (Date of earliest event reported) GENTOR RESOURCES, INC. (Exact name of registrant as specified in its charter) Commission File Number: 333-130386 Florida 20-267977 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1 First Canadian Place, Suite 7070 100 King Street West Toronto, Ontario M5X 1E3 Canada (Address of principal executive offices, including zip code) (416) 366-2221 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On July18, 2011, Gentor Resources, Inc. issued a press release entitled “Gentor Announces Financing.”A copy of the press release is attached as Exhibit99.1 and incorporated herein by reference. In accordance with General Instruction B.2 of Form8-K, the information contained under this Item 7.01, including exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (“the Exchange Act”), nor shall such information contained under this Item 7.01 be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.
